MEMORANDUM **
We affirm the Board of Immigration Appeals’s denial of De Leon-De Leon’s asylum claim. We may reverse the decision of the BIA only if the “evidence would eompel[ ] any reasonable factfinder to conclude that the requisite fear of persecution has been shown.”1 The Immigration Judge and the BIA identified numerous implausible and inconsistent elements in De Leon-De Leon’s testimony and the evidence he submitted. We cannot say that *693“any reasonable factfinder” would disagree with the findings of the BIA and the Immigration Judge. De Leon-De Leon is unable to overcome the adverse credibility finding in this case, and therefore the decision of the BIA is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Ernesto Navas v. INS, 217 F.3d 646, 657 (9th Cir.2000).